Citation Nr: 0608242	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-32 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased disability rating for a right 
knee disability, status post knee replacement, currently 
rated as 30 percent disabling.

2.  Entitlement to an increased disability rating for a right 
hip disability, status post hip replacement, currently rated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to May 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Cleveland, 
Ohio Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision the RO denied 
increased ratings above the existing ratings of 30 percent 
for a right knee disability and 30 percent for a right hip 
disability.  The veteran resides in Nevada, and his case is 
generally handled through the Reno, Nevada RO.

In August 2005, the veteran had a videoconference hearing 
before the undersigned Veterans Law Judge.  The veteran 
stated in the hearing that he wished to withdraw his appeals 
for ratings higher than 30 percent for the right knee 
disability and 30 percent for the right hip disability.  At 
the same time, he submitted a written statement that he 
wished to withdraw all issues on appeal.


FINDINGS OF FACT

1.  The veteran had pending on appeal before the Board claims 
for disability ratings in excess of 30 percent for a right 
knee disability and 30 percent for a right hip disability.

2.  In August 2005, prior to the promulgation of a decision 
in this appeal, the veteran requested to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error or fact of law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.   38 C.F.R. §§ 20.202, 20.204(b).

In August 2005, the veteran communicated at a hearing and in 
writing that he wished to withdraw his appeal.  Thus, there 
is no remaining allegation of error of fact or law for 
appellate consideration, and the appeal is withdrawn.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


